DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rob Raheja (Reg. No.59,274) on 08/24/2022.The application has been amended as follows: 

1.	(Currently Amended) A method performed by a base station (BS), the method comprising:
transmitting, to a user equipment (UE), configuration information including information on a total number of antenna ports for channel status information reference signal (CSI-RS) and information on at least two CSI-RS resources; and
transmitting, to the UE, a plurality of CSI-RSs based on the at least two CSI-RS resources and the total number of antenna ports for CSI-RS,
wherein the total number of antenna ports for CSI-RS is defined based on a product of a number of the at least two CSI-RS resources and a number of antenna ports for one CSI-RS, 
wherein the information on the at least two CSI-RS resources includes a bitmap indicating frequency domain location corresponding to the at least two CSI-RS resources, 
wherein each one of the at least two CSI-RS resources is configured with same number of antenna ports for CSI-RS, and
wherein the total number of antenna ports for CSI-RS is more than or equal to eight.

2.	(Previously Presented) The method of claim 1, wherein the at least two CSI-RS resources are resources on which the UE measures channel status. 

3-5.	(Cancelled) 

6.	(Currently Amended) A method performed by a user equipment (UE), the method comprising:
receiving, from a base station (BS), configuration information including information on a total number of antenna ports for channel status information reference signal (CSI-RS) and information on at least two CSI-RS resources; and
receiving, from the BS, a plurality of CSI-RSs based on the at least two CSI-RS resources and the total number of antenna ports for CSI-RS,
wherein the total number of antenna ports for CSI-RS is defined based on a product of a number of the at least two CSI-RS resources and a number of antenna ports for one CSI-RS, 
wherein the information on the at least two CSI-RS resources includes a bitmap indicating frequency domain location corresponding to the at least two CSI-RS resources, 
wherein each one of the at least two CSI-RS resources is configured with same number of antenna ports for CSI-RS, and
wherein the total number of antenna ports for CSI-RS is more than or equal to eight.

7.	(Previously Presented) The method of claim 6, wherein the at least two CSI-RS resources are resources on which the UE measures channel status. 

8-10.	(Cancelled) 

11.	(Currently Amended) A base station (BS) comprising:
a transceiver; and
a processor coupled with the transceiver and configured to: 
control the transceiver to transmit, to a user equipment (UE), configuration information including information on a total number of antenna ports for channel status information reference signal (CSI-RS) and information on at least two CSI-RS resources, and
transmit, to the UE, a plurality of CSI-RSs based on the at least two CSI-RS resources and the total number of antenna ports for CSI-RS,
wherein the total number of antenna ports for CSI-RS is defined based on a product of a number of the at least two CSI-RS resources and a number of antenna ports for one CSI-RS, 
wherein the information on the at least two CSI-RS resources includes a bitmap indicating frequency domain location corresponding to the at least two CSI-RS resources, 
wherein each one of the at least two CSI-RS resources is configured with same number of antenna ports for CSI-RS, and
wherein the total number of antenna ports for CSI-RS is more than or equal to eight.

12.	(Previously Presented) The BS of claim 11, wherein the at least two CSI-RS resources are resources on which the UE measures channel status. 

13-15.	(Cancelled) 

16.	(Currently Amended) A user equipment (UE) comprising:
a transceiver; and
a processor coupled with the transceiver and configured to:
control the transceiver to receive, from a base station (BS), configuration information including information on a total number of antenna ports for channel status information reference signal (CSI-RS) and information on at least two CSI-RS resources, and
control the transceiver to receive, from the BS, a plurality of CSI-RSs based on the at least two CSI-RS resources and the total number of antenna ports for CSI-RS,
wherein the total number of antenna ports for CSI-RS is defined based on a product of a number of the at least two CSI-RS resources and a number of antenna ports for one CSI-RS, 
wherein the information on the at least two CSI-RS resources includes a bitmap indicating frequency domain location corresponding to the at least two CSI-RS resources, 
wherein each one of the at least two CSI-RS resources is configured with same number of antenna ports for CSI-RS, and
wherein the total number of antenna ports for CSI-RS is more than or equal to eight.

17.	(Previously Presented) The UE of claim 16, wherein the at least two CSI-RS resources are resources on which the UE measures channel status. 

18-20.	(Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “transmitting, to a user equipment (UE), configuration information including information on a total number of antenna ports for channel status information reference signal (CSI-RS) and information on at least two CSI-RS resources; and
transmitting, to the UE, a plurality of CSI-RSs based on the at least two CSI-RS resources and the total number of antenna ports for CSI-RS,
wherein the total number of antenna ports for CSI-RS is defined based on a product of a number of the at least two CSI-RS resources and a number of antenna ports for one CSI-RS, a bitmap indicating frequency domain location corresponding to the at least two CSI-RS resources, and wherein each one of the at least two CSI-RS resources is configured with same number of antenna ports for CSI-RS, and
wherein the total number of antenna ports for CSI-RS is more than or equal to eight” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1, 6, 11 and 16. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468